DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted July 27, 2020, has been received and considered by the Examiner. 

Claim Objections
Claim 3 is objected to because of the following informalities: lines 3-4 of claim 3 recites “y ≥ 2(1-x-y) or (1-x-y)=0”.  However, para. [0025] of the instant specification teaches  “y ≤ 2(1-x-y) or (1-x-y)=0”.  For examination purposes, the Examiner will interpret this limitation as “y ≤ 2(1-x-y) or (1-x-y)=0”.  Appropriate correction is required.

Claim Interpretation
Claim 1 line 2 recites the transition word “having”.  For examination purposes, the Examiner is interpreting “having” as “comprising”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 in lines 3-4 recites “y ≥ 2(1-x-y) or (1-x-y)=0”.  It is unclear whether this limitation is “(1-x-y)=0 or y ≥ 2(1-x-y)” or “y ≥ 2(1-x-y) or y ≥ (1-x-y)=0”.  For examination purposes, the Examiner is interpreting this limitation as “(1-x-y)=0 or y ≥ 2(1-x-y)”.  
Claim 4 recites the limitation "0.95 ≤ z ≤ 1.10" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu et al. (JP, 2017-126518) (on the July 27, 2020 IDS) as evidenced by Miyata et al. (US 2012/0231337).
Regarding claim 1, Tsutomo et al. teaches a positive electrode active material having: 
a lithium transition metal oxide including Ni and Al (para. [0015]), wherein a proportion of Ni in the lithium transition metal oxide is 91 mol% to 96 mole % {Tsutomo et al. in para. [0015] teaches that Ni is 0.7 mol % to 0.95 mol%.  Because the claimed range, 91 mol% to 96 mole %, and the prior art range, 0.7 mol % to 0.95 mol%, overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}, relative to the total number of moles of metal elements except for Li, and a proportion of Al in the lithium transition metal oxide is 4 mol% to 9 mol% relative to the total number of moles of metal elements except for Li {Tsutomo et al. in para. [0015] teaches that Al is 0.005 mol % to 0.10 mol%.  Because the claimed range, 4 mol% to 9 mole %, and the prior art range, 0.5 mol % to 10 mol%, overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.
Regarding an amount of Al in a filtrate as quantitatively determined by inductively coupled plasma emission spectrometry is 0.28 mg or less, the filtrate being collected by string a sample solution obtained by addition of 1 g of the lithium transition metal oxide to 10 mL of a mixed solution of 100 mL of pure wafer and 1 mL of 35% hydrochloric acid, and thereafter filtering the sample solution, one of ordinary skill in the art would expect for these properties to be present in a positive electrode active material of Tsutomo et al. because of the overlapping mol% with the positive electrode active material of the instant invention.  
Tsutomo et al. also teaches that the positive electrode active material is suitable for a lithium-ion battery  (para. [0001]).  Tsutomo et al. does not specifically disclose a non-aqueous electrolyte.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-aqueous electrolyte within a lithium-ion battery wherein the lithium-ion battery comprises a positive electrode active material that further comprises a lithium nickel cobalt aluminum oxide as evidenced by Miyata et al. (para. [0140).  
Regarding claims 2 and 3, Tsutomo et al. teaches a positive electrode active material wherein the lithium transition metal oxide is represented by general formula LiaNibCocAldO2 where M is Co {para. [0015]; a in the general formula of Tsutomo et al. corresponds to z in the claimed general formula LizNixMi1-x-yAlyO2; b in the general formula of Tsutomo et al. corresponds to x in the claimed general formula LizNixMi1-x-yAlyO2; y in the general formula of Tsutomo et al. corresponds to d in the claimed general formula LizNixMi1-x-yAlyO2; Because the Li claimed range, 0.95 to 1.10 (claim 2) or 0.98 to 1.05 (claim 3), and the Li prior art range, 0.8 to 1.2, overlap, the Li claimed range is obvious.  Because the Ni claimed range, 0.91 to 0.96 (claim 2) or 0.91 to 0.94 (claim 3), and the Ni prior art range, 0.7 to 0.95, overlap, the Ni claimed range is obvious.  Because the Al claimed range, 0.04 to 0.09 (claim 2) or 0.04 to 0.06 (claim 3), and the Al prior art range, 0.005 to 0.10, overlap, the Al claimed range is obvious.  Because the claimed ranges for the substituents are obvious, one of ordinary skill in the art would expect that (1-x-y) = 0.  Additionally, when x=0.94 and y=0.06, 1-x-y = 1-0.94-0.06 = 0.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutomo et al. as evidenced by Miyata et al. as applied to claim 1 above, and further in view of Furuichi et al. (US 2018/0226646).
Regarding claim 4, Tsutomo et al. teaches a method for producing an electrode active material including the lithium transition metal oxide of claim 1 by mixing a nickel-cobalt-aluminum complex hydroxide and a lithium hydroxide, followed by firing at 730 degrees Celsius (Example 3; para. [0040]).  Tsutomo et al. is silent regarding a method for producing an electrode active material, the method comprising a step comprising: a step of mixing a composite oxide represented by general formula NixM1-x-yAlyO2, wherein 0.91≤ x ≤ 0.96, 0.04 ≤ y ≤ 0.09, 0.95 ≤ z ≤ 1.10, with a Li compound.  However, Furuichi et al. teaches that it is known in the art to create a lithium transition metal oxide by heat treating a nickel-cobalt-aluminum complex hydroxide to create a nickel-cobalt-aluminum complex oxide prior to mixing with a lithium hydroxide (para. [0080] and [0180]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing the positive electrode active material including a lithium transition metal oxide of Tsutomo et al. by incorporating a step of heat treating a nickel-cobalt-aluminum complex hydroxide to create a nickel-cobalt-aluminum complex oxide (i.e., a composite oxide represented by general formula NixM1-x-yAlyO2, wherein 0.91≤ x ≤ 0.96, 0.04 ≤ y ≤ 0.09, 0.95 ≤ z ≤ 1.10) prior to mixing with a lithium hydroxide as taught by Furuichi et al. because doing so is known in the art, may make it easier to form the lithium transition metal oxide and will help to prevent the inclusion of water in the lithium transition metal oxide.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724